Citation Nr: 1734636	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  15-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This matter was previously remanded by the Board in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeals period, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation, near-continuous depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  The competent and credible evidence demonstrates that the Veteran's service connected disability is so severe that it precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for an increased rating of 70 percent, but no greater, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran has not stated any concerns, any error related to the VCAA with respect to these claims is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson, 12 Vet. App. at 119.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

I. PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeals period, beginning with the date the Veteran filed his claim for service connection-April 9, 2010.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, near-continuous panic attacks and depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Regarding occupational impairment, the Veteran's VA Form 21-8940, received by VA November 2016, noted that the Veteran last worked in April 2014 as a seafood processor in Alaska.  He had been employed in that capacity seasonally for two years before being laid off.  He has not worked since.  In a May 2011 VA examination, the Veteran stated that he had not had steady full-time employment since 1993, when he worked at the Grand Canyon.  In a March 2017 statement, the Veteran's social worker determined that the Veteran had occupational impairment with reduced reliability and productivity as a result of his PTSD symptoms.  It was noted the Veteran had difficulty establishing and maintaining effective work relationships and difficulty adapting to stressful circumstances, including in a work-like setting.  The examiner determined, again, that the Veteran had occupational impairment with reduced reliability and productivity as a result of his PTSD symptoms.  A February 2017 examiner further noted occupational and social impairment based on: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

With further respect to social impairment, in an April 2014 VA examination, the Veteran stated that he only saw his daughter about once per month, and that he has no relationship with any of his other family members.  While the Veteran used to be married, he has not maintained a relationship with his ex-wife and has not been involved in an intimate relationship in 14 years.  He also stated, in the same examination, that he has no friends whatsoever.  The examiner determined that the Veteran had social impairment with reduced reliability and productivity as a result of his PTSD symptoms.  The examiner noted that the Veteran had markedly diminished interest in activities and feelings of estrangement from others.  The Veteran had difficulty establishing and maintaining effective social relationships. The November 2014 VA examiner also determined that the Veteran had social impairment with reduced reliability and productivity as a result of his PTSD symptoms.

VA medical examiners noted the Veteran's suicidal ideations and regular panic attacks in May 2011, June 2014, and October 2014.  The October 2014 examiner also diagnosed the Veteran with a major depressive disorder, and the May 2011 examiner noted regular anger outbursts.  

In April 2015, the Veteran underwent a private medical examination at Mountain West Disability, where he reported cloudiness, a lack of enery, and wanting to sleep.  The examiner noted a markedly limited ability to: understand and remember long detailed instructions; carry out detailed instructions; maintain attention and concentration for extended periods; work in coordination with or proximately to others without being distracted by them; complete a normal workday or workweek without interruptions from psychologically based symptoms; interact appropriately with general public; accept instructions and respond appropriately to criticism from supervisors; and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.

This medical evidence is also supported by the Veteran's range of Global Assessment of Functioning (GAF) scores from 45 to 50, which indicates a range of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The GAF scores provided by the VA examiners all indicate that the Veteran displays more moderate symptoms.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Board notes that the Veteran had anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships. The Board further notes that while VA examiners found the Veteran to have occupational and social impairment with reduced reliability and productivity, indicating that the Veteran's PTSD was at a severity level more in line with a 50 percent rating, the private examiner's assessment as well as statements by the Veteran indicate that the 70 percent rating is more appropriate.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. Id. While the Board notes that the Veteran recently reported the onset of auditory hallucinations, there is no evidence the hallucinations are persistent.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than both his initial and increased ratings, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Indeed, a higher rating for the entire appeals period has been granted herein.  38 C.F.R. § 4.130.

As stated above, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the evidence indicates that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a 70 percent rating for the entire appeal period, beginning April 9, 2010, the date of the Veteran's claim.  The entire appeals period has been marked by the Veteran's symptoms of suicidal ideation, near-continuous panic and depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances.  Therefore, a rating of 70 percent, but no greater is appropriate for the entire appeal period.
Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of the assignment of a 70 percent disability rating, but no greater, for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule has been considered, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for PTSD evaluated as 70 percent disabling.  This is his only service-connected disability, and as such, the Veteran has a 70 percent total disability rating.  Therefore the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2016).

Having determined that the Veteran met the percentage threshold requirements, the remaining inquiry is whether he was unable to secure or follow substantially gainful occupation as a result of such service-connected disability.  The record demonstrates that his service-connected PTSD does, in fact, prevent him from securing and following a substantially gainful occupation.  The Board notes that the Veteran stopped working in April 2014 as a seafood processor.  Since that time, medical evidence and the Veteran's lay statements indicate that the Veteran's condition has worsened.  A March 2017 letter from the Veteran's social worker indicate severe symptoms that inhibit his ability to work, including hyper-vigilance, excessive anxiety and worry, anger outbursts, overreaction to others' emotions, loss of interest in activities, difficulty sleeping, feeling distant, poor self-care, avoidance behaviors, frequent suicidal ideation, trouble concentrating, poor ability to develop relationships, paranoia, and depressed mood.  The social worker also indicated the Veteran's inability to sustain gainful employment until the Veteran completed further treatment for his mental health.  Additionally, as noted above, in the December 2016 VA examination, the examiner noted that the Veteran's PTSD would lead to occupational and social impairment with reduced reliability and productivity.

Therefore the evidence of record is sufficient to demonstrate that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2016).



ORDER

An initial rating of 70 percent, but no greater, for PTSD is established for the entire appeals period.

A TDIU is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


